May 30, 2013




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                    ANTHONY LAWRENCE TAYLOR, Appellant

NO. 14-12-00409-CR                          V.

                           THE STATE OF TEXAS, Appellee
                         ________________________________



       This court today issued a substitute memorandum opinion. We order this court’s
former judgment of April 25, 2013, vacated, set aside, and annulled. We further order this
court’s memorandum opinion of April 25, 2013, withdrawn. We deny appellant’s motion
for rehearing as moot.

       This cause was heard on the transcript of the record of the court below. The record
indicates that the appeal should be DISMISSED. The Court orders the appeal
DISMISSED in accordance with its opinion and this decision be certified below for
observance.